Mr. Justice Duncan delivered the opinion of the court: Appellant brought an action in the municipal court of Chicago against the appellee, based on the Carmack amendment to the Hepburn act, for damages sustained by him on a shipment of sheep. The defense interposed was that appellee was not the initial carrier; that the shipment was an inter-State shipment and originated at Evergreen, Idaho, on the line of the Pacific and Idaho Northern Railway Company, The municipal court rendered judgment in favor of appellant, and appellee prosecuted an appeal to the Appellate Court for the First District, where the judgment of the municipal court was affirmed. The facts in this case being similar to those in a case brought by E. Looney against the Oregon Short Line Railroad Company, the two cases Were consolidated for hearing in the Appellate Court. A certificate of importance was granted and the two cases were appealed to this court and decided at the February term, 1916, in Looney v. Oregon Short Line Railroad Co. and Seawell v. Oregon Short Line Railroad Co. 271 Ill. 538. This court reversed the judgments of the Appellate and municipal courts and remanded the causes to the municipal court. On remandment the Seazuell case was re-tried and a verdict in favor of appellee was directed by the municipal court upon practically the same facts upon which it was submitted, at the first trial in that court, and judgment was entered accordingly. Appellant sued out a writ of error from the Appellate Court for the First District, where the judgment of the municipal court was affirmed and a certificate of importance granted. This appeal only serves to bring before us the same questions of law and fact as were considered and decided by this court adversely to appellant’s contention in Seawell v. Oregon Short Line Railroad Co. supra. As the parties aré the same in this case, the judgment of this court on the same facts and the same questions of law against this appellant on the former appeal to this court is res judicata, and those questions of law and fact cannot be further raised by appellant. Keokuk and Hamilton Bridge Co. v. People, 185 Ill. 276; Heimann v. Wilke, 219 id. 310. The judgment of the Appellate Court is therefore affirmed. Judgment affirmed.